 In the Matter of J. L. BRANDEIS & SONSandAMALGAMATED CLOTHINGWORKERS OF AMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONS.Case No. C-2655.DecidedNovember 3,19.1,3Mr. Eugene R. Melson,for the Board.-Kennedy, Holland, De Lacy d Svoboda,byMessrs. Ralph E. Svo-bodaandHarry R. Henatsch,all of Omaha, Nebr., for the respondent.Mr. David M. Schlossberg,of New York City,Mr. Frank Schaps,ofChicago, Ill., andMrs. Clara Kanun,of St. Paul, Minn., for the Union.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed on April 6,1943, by Amalgamated ClothingWorkers of America, affiliated with the Congress of Industrial Organ-izations,herein called the Union, the National Labor Relations Board,herein called the Board, by theRegionalDirector for the SeventeenthRegion(KansasCity,Missouri),issued itscomplaint dated June 4,1943, against J. L. Brandeis & Sons, Omaha, Nebraska, herein calledthe respondent,allegingthat the respondent had engaged in and wasengaging in unfair labor practicesaffecting commerce, within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by notices of hearing thereonwere duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged insubstance that the employees in the respondent's men's, boys' andwomen's clothingalterationsdepartments constitute a unit appropri-ate for the purposes of collective bargaining, as previously determinedby the Board;1 that the Union, followingan electionconducted bythe Board, was certified by the Board as the exclusive bargaining rep1Matter ofJ. L. Brandeis &Sons,47 NL R B. 614.53 N. L.R. B., No. 65.352 J.L.BRANDEIS & SONS353resentative of the employees in the Aforesaid appropriate unit; thatthe Union thereafter requested the respondent to bargain and that therespondent refused and still refuses to do so; and that by the afore-said refusal,respondent engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (1) and (5) of the Act.On June 14, 1943, the respondent filed an answer, admitting certainallegations of the complaint, but denying that it is subject to the pro-visions ofthe Act or to the jurisdiction of the Board and also denyingthat the afore-mentioned bargaining unit is appropriate for the pur-poses ofcollective bargaining, and denying that it had engaged or wasengagingin any unfair labor practice.Thereafter the respondent,the Union, and the Regional Attorney for the Seventeenth Regionentered into a written stipulation, waiving hearing and providingthat in lieu thereof, the record in the instant proceeding should con-sistof the Complaint, Notice of Hearing, the Answer of respondent,the entire record and all exhibits in the preceding representation case,and the stipulation of the parties.The stipulation, in addition tosetting forth the facts already mentioned, provided that certain por-tionsof the record in a subsequent representation proceeding,2 involv-ing the remainder of respondent's employees, should be incorporatedinto the record in the instant case, and also set forth the volume of re-spondent's annual business as compared to that of other departmentstores in the United States.The stipulation further provided that re-spondent did not waive an Intermediate Report, or in lieu thereof,Proposed Findings of Fact by the Board, or the right to file objectionsthereto, to have oral argument and to file briefs.On June 29, 1943, the Board issued its ordertransferringthe caseto and continuing it before the Board and thereafter, on August 19,1943, issued its Proposed Findings of Fact, Proposed Conclusions ofLaw andProposed Order-Thereafter, on September 3, 1943, re-spondent filed its Statement of Exceptions To the Proposed Findingsof Fact, Proposed Conclusions of Law, and Proposed Order, and abrief in support thereof, and requested oralargument.Thereafter,pursuant to notice, a hearing for the purpose of oral argument washeld before the Board in Washington, D. C., on September 21, 1943.The respondent was represented at said hearing by counsel and pre-sented oral argument.At the same hearing the respondent submit-ted an Extended Brief Supplementing Oral Argument.The Board has considered the-exceptions and briefs of respondentand findsits exceptions to be without merit.Upon the entire record in the case, the Boardin apes, the following :2Matter of J. L. Brandeis&Sons,50 N L. R B 325. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJ.L. Brandeis & Sons, a Nebraska corporation with its office andplace of business in Omaha, Nebraska, is engaged in the operationof a retail department store.All of its capital stock is owned bycitizens or corporations of the State of Nebraska and all its assets'are located within the State of Nebraska.Respondent has no out-standing financial obligations other than short term obligations tolocal banks.Respondent's principal store occupies half a block inarea and has 10 floors and a basement. The basement and first 7floors are devoted to merchandising and the 3 upper floors are usedfor service departments and an assembly hall available for use bythe public.Respondent also operates, as departments of its store,2 drug stores in other buildings; leases 5 floors of another buildingfor warehousing; leases another building as a garage, carpenter shop,and paint and repair shop ; and leases another building which suppliesheat for the main store.Respondent's store has 99 departments andan additional 18 departments are leased to other persons, but are heldout to the public as departments of respondent's store.Throughthese 117 departments respondent offers for sale to. the public thethousands of items and services required to satisfy personal andhousehold needs and desires.During the fiscal year ending January21, 1943, the respondent made purchases of merchandise for resaleat a cost to the respondent of $4,941,236, of which about 75 percentwas purchased and shipped to it from points outside the State ofNebraska.During the same period respondent's sales totaled ap-proximately $7,730,630, of which about 2 percent was made to cus-tomers outside the State of Nebraska.Respondent's mail orders forthe fiscal year ending January 31, 1943, were estimated to amount in,value to approximately $121,274, of which approximately $20,799represented mail order sales to customers outside the State of Ne-braska.During the same period respondent caused to be deliveredto customers outside the State of Nebraska - approximately 8,900packages.Respondent does not advertise on a Nation-wide basis. It does,however, advertise in theOmaha World Herald,which has a sub-stantial circulation in the State of Iowa, and in theNon Pareil, anewspaper published and circulated in Council Bluffs, Iowa.Respondent employed, as of January 5, 1943, 984 employees. Itselectrical power is purchased from the Nebraska Power Company.Respondent contends that its business is not subject to the Act be-cause the Act applies only to industries and not to the merchantwhose activities are not industrial in character; that its sales and J.L.BRANDEIS & SONS355shipments to points outside the State are so small as to make ap-plicable the' doctrine ofdeminimi8and therefore do' not have adirect and substantial effect upon commerce; and that purchases ofmerchandise from outside the State do not confer jurisdiction.Eachof these contentions was specifically raised by a department store andrejected by the Board and the Circuit Court of Appeals for the SixthCircuit in a recent case.3Counsel for respondent, in oral argument, laid great stress uponthe contention that the volume of respondent's interstate sales is notsufficiently large appreciably to affect interstate commerce. It isestablished that the quantity of an employer's interstate business isnot the controlling factor in determining the, Board's jurisdiction,unless that quantity is so small as to make applicable the doctrineofde minimis.4Interstate sales of approximately $150,000 cannotbe said to be trifling or inconsequential.5It is also worthy of note that respondent itself considers its inter-state business to be of sufficient importance to justify the continuousexpenditure of funds for advertising, as noted above, in a CouncilBluffs newspaper, in an effort to enlarge that business.Respondent further contends that there is no evidence that 'com-merce will be affected by a labor dispute at its store.This conten-tion is supported only by the fact that there has been only one pre-vious labor dispute involving the respondent's employees and thatthat dispute had no apparent adverse effect upon commerce.TheBoard's jurisdiction is not dependent upon the imminence of actualinterruption.Since the purpose of the Act is to protect and fosterinterstate commerce, the Board's jurisdiction attaches, before actualindustrial strife materializes to obstruct that commerce.Our posi-tion in this regard has been consistently upheld by the Supreme Courtof the United States.°We conclude that respondent is subject to the Act.II.TFIE ORGANIZATION INVOLVEDLocal 285, Amalgamated Clothing Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the respondent.IN L R. B. v. J. L Hudson Company,135 F (2d) 380(C. C A. 6) enf'g 42 N I. P B.536, cert.denied Oct.11, 1945.See alsoNewportNewsShtpbneldenq and Drydock Co v.N L RB., 101 P. (2d) 841,843; reversed, 308 U S.241;NL. R B v Endule,130 F. (2d)615, cert denied,317 U. S.694; N. L RB V.Robert S Green,Inc,125 F(2d) 485(C. C A 4).4N L R B v. Famblatt,306 U. S 601 ;N L R B v. Suburban LumberCo,121 F. (2d)829, cert denied,314 U S. 693.IN. L R B. V. Suburban Luinbe Co., supra(Interstate sales approximately$2,000),eN L R B. V. Bradford Dyeanq Association,310 U S318:Consolidated Edison Corn-pany vN L R. B.,305 U S 197; NL. R B.v.Fainblatt,306 U. S.601 ;N. L. R. B v.JonesJLaughlin Steel Corporation,301 U. S. 1.i 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The appropriate unitRespondent contends that, even though it may be found to be sub-j ect to the Act, its refusal to-bargain with the Union does not con-stitute an unfair labor practice, because the unit which the Unionclaims to represent is inappropriate for the purposes of collectivebargaining.In our Decision of February 15, 1943, we found that all employeesof respondent engaged in the alteration of men's, boys' and women'sclothing (comprising'alteration department 36, and department 82),excluding supervisory employees having the right to hire and dis-charge, the manager and assistant manager of alteration department36 (the women's alteration department), and the head tailor in de-partment 82 (the men's alteration department), constitute a unitappropriate for the purposes of collective bargaining. In that De-cision we reviewed the evidence pertaining to the question and con-cluded that the unit above set forth was an appropriate bargainingunit.We have reexamined the entire record in the case and carefullyconsidered the arguments of respondent's counsel; we are not per-suaded that we should alter the conclusions set forth in our precedingDecision 7 It is sufficient to add that one of the major divisions of,theUnion here involved confines its membership to employees whowork in just such units as that which we have here found to be appro-priate, and has been bargaining on their behalf since long before thepassage of the National Labor Relations Act.We find that all employees of the respondent engaged in the altera-tion of men's, boys' and women's clothing (comprising alterationdepartment 36, and department 82), excluding supervisory employeeshaving the right to hire and discharge, the manager and' assistantmanager of alteration department 36 (the women's alteration depart-ment), and the head tailor in department 82 (the men's alteration de-partment), constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section -9 (b) of the Act.B. Representation by the unionof a majorityin theappropriate unitOn March 15, 1943, pursuant to the Decision and Direction ofElection of February 15, 1943, an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the Seventeenth Region (Kansas City, Missouri).The Union7We have considered the fact that since our previous Decision the rest of the respond-ent's store has been organized J.L.BRANDEIS & SONS357won the election, and on March 25, 1943, the Board certified that theUnion had been designated by a majority of the employees in theappropriate unit, as their representative for the purposes of collectivebargaining.We find that Local 285, Amalgamated Clothing Workersof America, affiliated with the Congress of Industrial Organizations,is and at all times material herein has been the duly designated repre-sentative of a majority of all employees of the respondent engagedin the alteration of men's, boys' and women's clothing (comprisingalteration department 36, and department 82), excluding supervisoryemployees having the right to hire and discharge, the manager andassistant manager of alteration department 36 (the women's altera-tion department), and the head tailor in department 82 (the men'salteration department), and that, by virtue of Section 9 (a) of theAct, the Union is the exclusive representative of all the employees insaid unit, for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.C. The refusal to bargainOn March 23, 1943, the Union requested that the respondent bargaincollectively with the Union.On March 29, 1943, the respondent re-plied, refusing the Union's request and stating its intention legallyto test the Board's jurisdiction and the propriety of the bargainingunit.We find that on March 29, 1943, and at all times thereafter, therespondent refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit inrespect to rates of pay, wages, hours of employment, and other condi-tions of work, and has thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act:IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYSince we have found that the respondent has engaged in unfairlabor practices, we will order that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.We have found that the respondent has refused to bargaincollectivelywith the Union. In order to effectuate the policies ofthe Act, we shall order the respondent, upon request, to bargain col-lectivelywith the Union as the exclusive representative of all em-ployees in the appropriate unit in respect to rates of pay, wages, hoursof employment, and other conditions of employment.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local No. 285, Amalgamated Clothing Workers of America,affiliated with the Congress of Industrial Organizations, is a labororganization, within the meaning of Section 2 (5) of the Act.2.All employees of the respondent engaged in the alteration ofmen's, boys' and women's clothing (comprising alteration depart-ment 36, and department 82), excluding supervisory°employees havingthe right to hire and discharge, the manager and assistant managerof alteration department 36 (the women's alteration department), andthe head tailor in department 82 (the men's alteration department),at all times material herein constituted, and now constitute, a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.Local No. 285, Amalgamated Clothing Workers of America,affiliated with the Congress of Industrial Organizations, was on March29, 1943, and at all times since has been the exclusive representative ofall the employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Local No. 285, Amalga-mated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, as the exclusive representative of its em-ployees in an appropriate unit, respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8(5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, respondenthas engaged in and is-engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act, J.L.BRANDEIS & SONS359the National Labor Relations Board hereby orders that the respondent,J. L. Brandeis & Sons, and its officers, agents, successors, and assigns,shall :'1.Cease and desist from :(a)Refusing to bargain collectively with Local No. 285, Amalga-mated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, as the exclusive representative of all em-ployees of the respondent engaged in the alteration of men's, boys'and women's clothing (comprising alteration department 36, and de-partment 82), excluding supervisory employees having the right tohire and discharge, the manager and assistant manager of alterationdepartment 36 (the women's alteration department), and the headtailor in department 82 (the men's alteration department) ;(b)Engaging in any like or related acts or conduct interferingwith, restraining, or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action, whichsthe Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local No. 285, Amal-gamated Clothing Workers of America, affiliated with the Congressof Industrial Organizations, as the exclusive representative of allemployees of the respondent engaged in the alteration of men's, boys'and women's clothing (comprising alteration department 36, and de-partment 82), excluding supervisory employees having the right tohire and discharge, the manager and assistant manager of alterationdepartment 36^(the women's alteration department), and the headtailor in department 82 (the men's alteration department), in respectto rates of pay, wages, hours of employment, and -other conditions ofemployment ;(b)Post immediately notices to its employees in conspicuous placesin and about its department store at Omaha, Nebraska, where theycan be readily seen by the employees above-described, and maintain fora period of at least sixty (60) days from the date of posting, stating :(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; and '(2) that the respondent will take the affirmative actionrequired by paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.CHAIRMAN MILLIS took no part in the consideration of theaboveDecision and Order.